ORDER
Pursuant to the provisions of S.C. Const. Art. V, § 4, I find that flooding throughout the state has caused continuing hazardous travel conditions and extensive road and bridge closures. In consideration of the safety and well-being of court participants, I find it necessary to issue this order.
IT IS ORDERED that Oral Arguments in the Supreme Court and Court of Appeals are cancelled on Tuesday, October 6, 2015. At the present time the Supreme Court will be open on Wednesday, October 7, 2015 for Oral Arguments. Proceedings in the Circuit Court and Family Court are cancelled *202on Tuesday, October 6, 2015 in the following counties: Berkeley, Calhoun, Charleston, Clarendon, Darlington, Dorchester, Fairfield, Florence, Georgetown, Horry, Kershaw, Lee, Lexington, McCormick, Richland, Saluda, Sumter, and Williams-burg. These counties are listed as closed or on delayed schedule for Monday, October 5, 2015 according to the SC Emergency Management Division (scemd. org). S.C. Judicial Department employees assigned to these counties and SCJD employees working in the Supreme Court and John C. Calhoun buildings are excused from reporting to work on Tuesday, October 6, 2015. Judges assigned to counties operating as normal are directed to be flexible in granting continuances to attorneys and parties who are experiencing personal issues caused by the hazardous weather conditions that prevent then-appearance in court.
All county and municipal employees working within the court system shall follow the weather hazard decisions made by the respective county or municipal government officials in regards to office delays or closings. Master-in-Equity courts shall follow the weather hazard decisions made by the respective county officials, however, court may be cancelled if conditions are hazardous.
Regarding bond hearings and court closures due to inclement weather, a minimum of one bond hearing daily should be conducted, if conditions are safe to do so. Any local curfews should be adhered to. If the weather permits adherence to the regular bond hearing schedule and conditions are safe, the regular bond schedule should apply.
The provisions of this Order are effective immediately.
s/Jean H. Toal
Jean H. Toal, Chief Justice